Citation Nr: 0018972	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of the rating assigned for service-
connected lumbosacral strain from 20 to 10 percent effective 
February 1, 2000 was proper.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, on and subsequent to October 6, 1994.   

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1970 to 
February 1972.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from April and June 1995 
rating decisions by the Cleveland, Ohio, Regional Office 
(RO), which respectively increased an evaluation for 
lumbosacral strain from 10 percent to 20 percent, effective 
October 6, 1994, and denied a total rating based upon 
individual unemployability.  A June 1997 "Travel Board" 
hearing was held before the undersigned Board member.  In 
March 1998, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the increased rating issue in controversy, pursuant 
to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 
(1997).  Later that month, a VHA medical opinion was 
rendered, and the Board provided appellant's representative a 
copy thereof the following month.  In October 1998, the Board 
remanded the case for additional procedural development.  

Subsequently, in May 1999, the RO proposed reduction of the 
20 percent evaluation for the service-connected lumbosacral 
strain, and appellant was provided notice thereof.  An RO 
hearing was held in August 1999.  By a November 1999 decision 
rendered by that hearing officer (on a Supplemental Statement 
of the Case form), the rating for lumbosacral strain was 
reduced from 20 percent to 10 percent, effective February 1, 
2000.  



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The November 1999 hearing officer's decision, which 
reduced the evaluation for lumbosacral strain from 20 percent 
to 10 percent, effective February 1, 2000, was based 
primarily on a VHA medical opinion rather than actual 
examination/clinical findings, and violated certain VA 
regulatory procedural safeguards pertaining to stabilization 
of disability evaluations.  

3.  The appellant has completed high school.

4.  Appellant has had occupational experience primarily as a 
manual laborer, including foundry laborer, 
salesperson/warehouseman, machine shop grinder/pipefitter, 
dishwasher, and box packager.  

5.  Appellant reportedly has not been gainfully employed 
since 1990.  Since the mid-1990's, he has been involved in VA 
Vocational Rehabilitation programs including real estate 
appraiser training.  

6.  Appellant's service-connected lumbosacral strain is the 
only disability for which service connection is currently in 
effect.  

7.  In January 1989, appellant sustained an industrial-
related lifting-type back injury with herniated lumbar disc, 
requiring an L4-L5 laminectomy, diskectomy, and fusion; and 
he had subsequent surgery for removal of surgical hardware 
associated with that first surgery.  Any lumbosacral strain 
or restricted low back motion attributable to the service-
connected low back disability cannot be reasonably 
characterized as more than moderate in degree, nor can the 
service-connected lumbosacral strain reasonably be 
characterized as equivalent to severe intervertebral disc 
syndrome, for the period either prior or subsequent to that 
post-service industrial-related back injury.  

8.  Appellant's service-connected lumbosacral strain is not 
of sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment, such as of a 
sedentary, nonstrenuous nature, consistent with his education 
and occupational experience.


CONCLUSIONS OF LAW

1.  The reduction of the rating assigned for the appellant's 
service-connected lumbosacral strain from 20 percent to 10 
percent effective February 1, 2000, was improper.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, 
Codes 5292, 5295 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for appellant's service-connected lumbosacral strain, on and 
subsequent to October 6, 1994, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Part 4, Codes 5292, 5295 
(1999).

3.  Appellant does not have a service-connected disability 
that is sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the rating reduction was proper

A September 1972 rating decision granted service connection 
and assigned a 10 percent evaluation for lumbosacral strain 
effective February 19, 1972.  The veteran's disability 
evaluation was increased to 20 percent effective October 6, 
1994.  The 20 percent disability evaluation for the service-
connected lumbosacral strain had been in effect from October 
6, 1994 to February 1, 2000, a period in excess of five 
years.  

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) stated 
"[i]n order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied...."  However, it is unclear 
whether the RO considered and applied the provisions of 38 
C.F.R. § 3.344 in reducing appellant's 20 percent disability 
evaluation.  Neither the proposed or actual rating reduction 
decision nor the notices thereof sent to the appellant cited 
to that regulation.  This regulation is applicable to the 
service-connected lumbosacral strain in this case, since 
these regulatory provisions apply to ratings which have been 
in effect for long periods at a sustained level (five years 
or more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 
1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 
(1993).  

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath, at 1 Vet. App. 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law -- here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."  
With particular relevance to the appellate issue in question 
before the Board, the provisions of 38 C.F.R. § 3.344(a) 
state, in pertinent part, that:

It is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history....Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement...will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated....Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life....

The May 1999 proposed rating reduction sheet and the November 
1999 hearing officer's decision that actually reduced the 
rating for lumbosacral strain reflect that the rating 
reduction was primarily based upon a March 1998 VHA medical 
opinion regarding the increased rating issue in controversy.  
In that VHA opinion, a neurosurgeon opined that appellant's 
current back disability was related to a January 1989 
industrial-related back injury.  However, although subsequent 
VA examinations were conducted in May 1998 and June 1999, 
said proposed and actual rating reduction sheets do not 
indicate that those examinations clinical findings (as well 
as certain other clinical evidence of record) were 
specifically considered by the RO prior to that rating 
reduction action in question, in violation of 38 C.F.R. 
§ 3.344(a).  

The Board finds that the November 1999 hearing officer's 
decision that actually reduced the rating for lumbosacral 
strain was flawed, since it was based primarily upon a March 
1998 VHA medical opinion regarding the increased rating issue 
in controversy and did not specifically consider certain 
other relevant clinical evidence as procedurally required to 
warrant a rating reduction; and failed to consider and apply 
all the procedural safeguards relating to stabilization of 
disability evaluations set forth in 38 C.F.R. § 3.344.  The 
Board concludes that, but for the RO's flawed rating 
reduction decision, the appellant's 20 percent disability 
rating for his service-connected lumbosacral strain would not 
in all probability have been reduced.  See Dofflemeyer, at 2 
Vet. App. 280; and 38 C.F.R. § 4.2.  Accordingly, the 20 
percent rating for appellant's service-connected low back 
disability warrants restoration.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.344.  


II.  An Evaluation in Excess of 20 percent for Lumbosacral 
Strain, On and Subsequent to October 6, 1994; and Entitlement 
to a Total Rating Based Upon Individual Unemployability

Since the 20 percent rating for lumbosacral strain has been 
restored, the remaining increased rating issue has been 
reframed as entitlement to an evaluation in excess of 
20 percent for lumbosacral strain.  

The Board finds that the appellant's increased rating and 
total rating based upon individual unemployability claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claims are plausible.  See also Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
these claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to appellant.  A 
comprehensive medical history and detailed clinical findings 
regarding his service-connected low back disability over the 
years and its effect on his employability are documented in 
the medical evidence.  Recent VA examinations conducted in 
May 1998 and June 1999 are sufficiently detailed and 
comprehensive with respect to the current nature, severity, 
and functional impairment of the low back disability.  There 
is no indication that additional medical records exist that 
would show a greater degree of severity of the service-
connected lumbosacral strain than that shown on said 
examinations and other relevant clinical evidence of record.  
Additionally, a March 1998 VHA medical opinion states that 
his current low back symptomatology is primarily attributable 
to a post-service industrial-related back injury with disc 
herniation and resultant lumbar spine surgical procedures.  
However, it is reiterated that the only back disability for 
which service connection is in effect is lumbosacral strain.  
It should be pointed out that in assigning a disability 
rating, only symptomatology reasonably attributable to 
service-connected disability may be considered.  

Thus, the Board concludes that the evidence is sufficient for 
purposes of reaching a fair and well-reasoned decision on 
these issues, and that the duty to assist appellant as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied. 


A.  An Evaluation in Excess of 20 Percent for Lumbosacral 
Strain

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
lumbosacral strain in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the Court stated in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern."  

Moderate limitation of motion of the lumbar segment of the 
spine may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

A 20 percent evaluation may be assigned for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

Numerous private and VA clinical records dated in the 1990's 
primarily relate to residuals of the post-service industrial-
related back injury with disc herniation and resultant lumbar 
spine surgical procedures, not the service-connected 
lumbosacral strain.  See e.g., private clinical records 
pertaining to a July 1990 L4-L5 laminectomy, discectomy, and 
fusion.  Also, in a March 1989 written statement, R. Geoffrey 
Wilber, M.D., reported that appellant had injured his back in 
January 1989 and had denied any previous episodes of back 
discomfort.  In a July 1994 written statement, Edward J. 
Bishop, M.D., opined that appellant was unable to work due to 
the industrial injury.  

On December 1994 VA examination, appellant was ambulatory 
without assistive devices.  The back exhibited 80 degrees' 
forward flexion; and backward extension, lateroflexion, and 
rotation were [each] to 25 degrees.  No neurologic 
abnormalities or sciatica were shown.  X-rays of the 
lumbosacral spine revealed L4-L5 fusion residuals with 
degenerative changes at that level.  A bullet in the 
posterior lower right back was noted.  Postoperative 
lumbosacral fusion for degenerative disc disease was 
diagnosed.  

On February 1997 VA examination, the findings were 
essentially similar to those reported on the aforementioned 
VA examination, except the back exhibited 60 degrees' forward 
flexion.  The examiner, after reviewing the claims folder, 
noted that appellant's in-service back pain had not been 
attributable to any particular source; and that he had been 
able to work despite some back pain until sustaining an 
industrial injury in 1989.  Lumbosacral strain and 
postoperative residuals of a lumbosacral fusion were 
diagnosed.  Significantly, the examiner opined that although 
appellant had had some lumbosacral strain symptomatology 
prior to the industrial injury, his current disability was 
primarily due to that industrial injury with resultant 
lumbosacral fusion.  

On May 1998 VA examination, appellant ambulated and stood 
with difficulty due to spinal stiffness.  The findings were 
essentially similar to those reported on the aforementioned 
recent VA examinations, except the back exhibited 75 degrees' 
forward flexion.  The diagnosis was postoperative residuals 
of lumbosacral spine injury.  Thereafter, on June 1999 VA 
examinations, appellant reportedly ambulated fairly well.  He 
wore a back brace and a TENS unit.  The findings were 
essentially similar to those reported on the aforementioned 
recent VA examinations, except the back exhibited 70 degrees' 
forward flexion.  Significantly, the examiners opined that 
there was "no medical condition for unemployability"; and 
that appellant was "capable of doing normal daily 
activities."  The diagnosis was residual lumbar spinal 
injury with lumbosacral fusion.  

During a June 1997 "Travel Board" hearing, at T.13-14, 
appellant testified  that prior to a 1989 industrial-related 
lifting-type back injury, he could lift approximately 50 
pounds with ease.  Additionally, at a subsequent August 1999 
RO hearing, at T.6, appellant explained that during the 
1980's, he did not receive any treatment for his back.  
Furthermore, in a March 1998 VHA medical opinion, a 
neurosurgeon stated that appellant's current low back 
symptomatology was primarily attributable to a post-service 
industrial-related back injury with disc herniation and 
resultant lumbar spine surgical procedures, not the service-
connected lumbosacral strain.  Additionally, the clinical 
evidence of record indicates that prior to the 1989 
industrial-related lifting-type back injury, no paravertebral 
muscle spasms, abnormal mobility on forced motion, neurologic 
deficits attributable to the service-connected low back 
disability, or severe overall limitation of lumbar spine 
motions were shown.  

Said VA examinations reveal that appellant's back exhibits no 
more than mild restriction of forward flexion and moderate 
restriction of other spinal motions without paraspinal muscle 
spasms or other associated back symptomatology indicative of 
severe lumbosacral strain.  Any lumbosacral strain or 
restricted low back motion attributable to the service-
connected low back disability cannot be reasonably 
characterized as more than moderate in degree.  Therefore, an 
evaluation in excess of the currently assigned 20 percent for 
the service-connected lumbosacral strain would not be 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
Codes 5292, 5295.  

Since the only back disability for which service connection 
is in effect is lumbosacral strain, it does not appear 
appropriate to consider Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, in rating the service-connected 
disability.  Diagnostic Code 5293 provides, in pertinent 
part, that a 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
Even assuming arguendo that it is appropriate to rate the 
service-connected lumbosacral strain as analogous to 
intervertebral disc syndrome under Code 5293, an evaluation 
in excess of the currently assigned 20 percent would not be 
warranted, since the recent clinical evidence does not reveal 
severe neurologic deficits.  See, in particular, the May 1998 
and June 1999 VA examinations reports, which specifically 
noted that there were no neurologic abnormalities.   

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1996).  However, the appellant's 
service-connected lumbosacral strain is more than adequately 
compensated for by the currently assigned 20 percent 
evaluation, for the aforestated reasons.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected low back disability presents such 
an unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The appellant has not 
been frequently hospitalized for the service-connected low 
back disability, nor has it in and of itself markedly 
interfered with employment.  The benefit-of-the-doubt 
doctrine is inapplicable, since the preponderance of the 
evidence is against allowance of this disability rating issue 
on appeal.  38 U.S.C.A. § 5107(b).  


B.  A Total Rating Based on Individual Unemployability

An issue for resolution is whether appellant's service-
connected lumbosacral strain, the only disability for which 
service connection is in effect, precludes substantially 
gainful employment.  A total disability rating is based 
primarily on the average impairment of earning capacity, that 
is, upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The RO has rated the appellant's service-connected 
lumbosacral strain as 20 percent disabling.  Therefore, he is 
not eligible under 38 C.F.R. § 4.16(a) for assignment of a 
total disability rating for compensation purposes based on 
individual unemployability, since the percentage standards 
are not met.  Although appellant does not meet the percentage 
standards set forth above, an extraschedular consideration 
may be applicable, in the event he is unemployable by reason 
of service-connected disability.  38 C.F.R. § 4.16(b).  

The service-connected low back disability is appropriately 
rated as 20 percent disabling, as discussed in Part I of this 
decision; and the evidence will not be repeated in detail.  
In summary, medical opinion of record clearly states that 
appellant's current low back symptomatology is primarily 
attributable to a post-service industrial-related back injury 
with disc herniation and resultant lumbar spine surgical 
procedures, not the service-connected lumbosacral strain; and 
the clinical evidence of record indicates that prior to a 
1989 industrial-related lifting-type back injury, no 
paravertebral muscle spasms, abnormal mobility on forced 
motion, neurologic deficits attributable to the service-
connected low back disability, or severe overall limitation 
of lumbar spine motions were shown.  Furthermore, his current 
low back symptomatology has not been shown to be severe, 
since there are no paravertebral muscle spasms, abnormal 
mobility on forced motion, neurologic deficits attributable 
to the service-connected low back disability, or severe 
overall limitation of lumbar spine motions on recent 
examinations.  

Although in 1994, a private physician opined that appellant 
was unable to work, he unequivocably attributed this to the 
post-service industrial back injury that occurred in 1989, 
not the service-connected lumbosacral strain.  More recently, 
appellant testified at the June 1997 "Travel Board" 
hearing, at T.13-14, that prior to that 1989 industrial-
related back injury, he was gainfully employed in heavy 
manual labor, was physically fit and able to lift heavy 
objects, and was a sportsman who exercised a lot.  
Additionally, recent VHA medical opinion and VA examinations 
reports have indicated that appellant was gainfully employed 
prior to that 1989 industrial-related back injury; and that 
his current low back symptomatology is primarily attributable 
to the 1989 industrial-related back injury with disc 
herniation and resultant lumbar spine surgical procedures, 
not the service-connected lumbosacral strain.  

The appellant's VA Vocational Rehabilitation folder indicates 
a lengthy employment history involving various manual labor 
positions; and that since 1996, he has been involved in a 
real estate appraiser training program.  

It is the Board's decision that the negative evidence 
outweighs the positive as to whether the appellant's service-
connected lumbosacral strain precludes substantially gainful 
employment, for the foregoing reasons.  The evidence does not 
show that the service-connected disability presents such an 
unusual or exceptional disability picture with related 
factors as marked interference with all forms of 
substantially gainful employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  
Consequently, a total rating based on individual 
unemployability is not warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16(b).  Since the preponderance of the evidence is 
against allowance of this issue on appeal, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 20 percent rating for lumbosacral strain is 
granted, subject to the applicable regulatory provisions 
governing monetary awards.  To this extent, the appeal is 
allowed.

An evaluation in excess of 20 percent for lumbosacral strain 
and a total rating for compensation purposes based on 
individual unemployability are denied.  To this extent, the 
appeal is disallowed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

